NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                    UNITED STATES,
                     Plaintiff-Appellee,

                             v.

                 TREK LEATHER, INC.,
                      Defendant,

                           AND

                HARISH SHADADPURI,
                  Defendant-Appellant.
                 ______________________

                        2011-1527
                  ______________________

   Appeal from the United States Court of International
Trade in No. 09-CV-0041, Judge Nicholas Tsoucalas.
                 ______________________

       ON PETITION FOR REHEARING EN BANC
                ______________________

  Before RADER, Chief Judge, NEWMAN, LOURIE, DYK,
 PROST, MOORE, O’MALLEY, REYNA, WALLACH, TARANTO,
             and CHEN, Circuit Judges *.


   *     Circuit Judge HUGHES did not participate.
2                                   US   v. TREK LEATHER, INC.


PER CURIAM.
                        ORDER
    A petition for rehearing en banc was filed by Plaintiff-
Appellee United States and a response thereto was invit-
ed by the court and filed by Defendant-Appellant Harish
Shadadpuri (Shadadpuri).
    The petition for rehearing was considered by the pan-
el that heard the appeal, and thereafter the petition for
rehearing en banc and response were referred to the
circuit judges who are authorized to request a poll to
rehear the appeal en banc. A poll was requested, taken,
and the court has decided that the appeal warrants en
banc consideration.
    IT IS ORDERED THAT:
    (1) The petition for rehearing en banc of Plaintiff-
    Appellee United States is granted.
    (2) The court’s opinion of July 30, 2013 is vacated
    and the appeal reinstated.
    (3) The parties are requested to file new briefs.
    The briefs should address the following issues:
        A) 19 U.S.C. § 1592(a) imposes liability
        on any “person” who “enter[s], intro-
        duce[s], or attempt[s] to enter or intro-
        duce” merchandise into United States
        commerce by means of fraud, gross negli-
        gence, or negligence by the means de-
        scribed in § 1592(a). What is the meaning
        of “person” within this statutory provi-
        sion? How do other statutory provisions of
        Title 19 affect this inquiry?
        B) If corporate officers or shareholders
        qualify as “persons” under § 1592(a), can
US   v. TREK LEATHER, INC.                                   3


          they be held personally liable for duties
          and penalties imposed under § 1592(c)(2)
          and (3) when, while acting within the
          course and scope of their employment on
          behalf of the corporation by which they
          are employed, they provide inaccurate in-
          formation relating to the entry or intro-
          duction of merchandise into the United
          States by their corporation? If so, under
          what circumstances?
          C) What is the scope of “gross negligence”
          and “negligence” in 19 U.S.C. § 1592(a)
          and what is the relevant duty? How do
          other statutory provisions in Title 19 af-
          fect this inquiry?
      (4) This appeal will be reheard en banc on the ba-
      sis of the additional briefing ordered herein. An
      original and thirty copies of the new en banc
      briefs shall be filed, and two copies of each en
      banc brief shall be served on opposing counsel.
      Each principal brief should not exceed 14,000
      words, and the reply brief should not exceed 7,000
      words. Shadadpuri’s en banc brief is due 45 days
      from the date of this order. The United States’ en
      banc response brief is due within 30 days of ser-
      vice of Shadadpuri’s en banc brief, and any en
      banc reply brief is due within 15 days of service of
      the United States’ en banc response brief. The
      case will be submitted without additional oral ar-
      gument.
      (5) Briefing should be limited to the issues set
      forth above.
      (6) Other briefs of amici curiae will be enter-
      tained, and as such, amicus briefs may be filed
4                                 US   v. TREK LEATHER, INC.


    without consent and leave of the court but other-
    wise must comply with Federal Rule of Appellate
    Procedure 29 and Federal Circuit Rule 29.


                                       FOR THE COURT

March 5, 2014                          /s/ Daniel E.
O’Toole Date                           Daniel E. O’Toole
                                       Clerk of Court